 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                             MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                    50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                        NEWARK, NJ 07101
                                                                          973-645-5903

                                         January 30, 2019

Eldridge Hawkins, Esq.
60 Evergreen Place, Suite 510
East Orange, NJ 07018
Counsel for Plaintiffs

Andrew Louis Smith, Esq.
Victor A. Afanador, Esq.
Lite DePalma Greenberg, LLC
570 Broad Street, Suite 1201
Newark, NJ 07102
Counsel for Defendant City of East Orange

Alan R. Ruddy, Esq.
Office of the Essex County Counsel
465 Dr. Martin Luther King Boulevard, Room 435
Newark, NJ 07012
Counsel for Defendant Essex County

Frederick Benno Polak, Esq.
Post, Polak, Goodsell, MacNeill & Strauchler, PA
425 Eagle Rock Avenue, Suite 200
Roseland, NJ 07068-1717
Counsel for Defendant Felix Cabrera

John Francis Regina, Esq.
Deputy Attorney General
Office of the Attorney General, Division of Law
25 Market Street
P.O. Box 112
Trenton, NJ 08625
Counsel for Defendants Essex County Prosecutor’s Office and Robert Laurino

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Rutty v. City of East Orange et al.
               Civil Action No. 18-14599 (SDW) (LDW)
Counsel:

        Before this Court are Defendants Essex County (“Essex County”), Essex County
Prosecutor’s Office (“ECPO”) and Robert Laurino (“Laurino”), and City of East Orange’s (“East
Orange”) Motions to Dismiss Plaintiffs Gregory R. Rutty (“Mr. Rutty”) and Janet Rutty’s
(collectively, “Plaintiffs”) Complaint for failure to state a claim upon which relief can be granted
pursuant to Federal Rule of Civil Procedure 12(b)(6) and lack of subject matter jurisdiction
pursuant to Federal Rule of Civil Procedure 12(b)(1). This Court having considered the parties’
submissions, having reached its decision without oral argument pursuant to Federal Rule of Civil
Procedure 78, and for the reasons discussed below, grants ECPO and Laurino’s motion, dismisses
the remaining motions as moot, and remands this matter to the state court.


DISCUSSION
                                                       A.
         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint
must include “a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). This Rule “requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do. Factual allegations must be enough to
raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted); see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d
Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than a blanket assertion, of an
entitlement to relief”). In considering a Motion to Dismiss under Rule 12(b)(6), the Court must
“accept all factual allegations as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may
be entitled to relief.” Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet
that a court must accept as true all of the allegations contained in a complaint is inapplicable to
legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also
Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard).
        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) may present either a
facial or factual attack to a court’s subject matter jurisdiction. “A facial attack ‘contests the
sufficiency of the complaint because of a defect on its face,’ whereas a factual attack ‘asserts that
the factual underpinnings of the basis for jurisdiction fail to comport with the jurisdictional
prerequisites.’” Halabi v. Fed. Nat’l Mortg. Ass’n, 2018 WL 706483, at *2 (D.N.J. Feb. 5, 2018)
(internal citations omitted). In a factual attack, “the court may consider and weigh evidence
outside the pleadings to determine if it has jurisdiction.” Gould Elecs. Inc. v. United States, 220
F.3d 169, 178 (3d Cir. 2000), holding modified by Simon v. United States, 341 F.3d 193 (3d Cir.
2003.
                                                  B.

        On or about the morning of May 18, 2017, Mr. Rutty was approached by Defendant Felix
Cabrera (“Cabrera”), an officer with the East Orange Police Department, while Mr. Rutty was
visiting a friend. (D.E. 1-1, Ex. A at 4.) At that time, Mr. Rutty alleges Cabrera wrongfully


                                                  2
arrested him, and improperly searched Mr. Rutty’s truck and seized the truck, $1,783.00 in cash,
and a cellular phone. (Id. at 4-5.) Mr. Rutty’s vehicle was towed and held by Defendant MTS
Towing (“MTS”) 1 until Plaintiffs paid approximately $2,135.31 in storage fees. (Id. at 6.)
Plaintiffs allege that ECPO and Laurino, “the acting Essex County Prosecutor,” then filed a
“complaint . . . to declare [Mr. Rutty’s] right to [his] money and items seized,” but that action
was “dismissed because of a lack of prosecution.” (Id. at 2, 6.)
        Plaintiffs subsequently brought suit in the Superior Court of New Jersey, Law Division,
Essex County, alleging violations of their state common law, statutory, and constitutional rights
as well as violations of their rights under 42 U.S.C. § 1983. 2 (D.E. 1-1.) Essex County removed
that action to this Court on October 3, 2018. 3 (D.E. 1.) Essex County, ECPO, Laurino, and East
Orange 4 moved to dismiss. (D.E. 9, 10, 13.) Plaintiffs’ filed their opposition and moved to
amend the Complaint and remand this matter. (D.E. 11, 17.) As of January 16, 2019, all
motions were fully briefed.
         Turning first to Plaintiffs’ § 1983 claims (Count Eight), ECPO and Laurino argue that
dismissal of those federal claims is warranted because they are immune from suit pursuant to the
protections of the Eleventh Amendment. 5 This Court agrees. In the Third Circuit, county
prosecutor offices and their employees have consistently been afforded immunity from suit
pursuant to the Eleventh Amendment when they are performing the “classic law enforcement
and investigative functions for which they are chiefly responsible.” Beightler v. Office of Essex
Cty. Prosecutor, 342 Fed. App’x 829, 832-33 (3d Cir. 2009); see also Woodyard v. County of
Essex, 514 Fed. App’x 177, 182 (3d Cir. 2013); In re Camden Police Cases, Civ. No. 11-1315,
2011 WL 3651318, at *10 (D.N.J. Aug. 18, 2011) (concluding that the county prosecutor’s office
was “entitled to sovereign immunity under the Eleventh Amendment” for Section 1983 and state
law tort claims). Because ECPO and Laurino’s alleged liability is rooted in the decision to
initiate a suit against Plaintiffs, which is part of their traditional prosecutorial functions, they are
immune from suit. See e.g., Lopez-Siguenza, Civ. No. 13-2005, 2014 WL 1298300, at *5
(D.N.J. Mar. 31, 2014); Kulwicki v. Dawson, 969 F.2d 1454, 1464 (3d Cir. 1992); Davis v.
Grusemeyer, 996 F.2d 617, 629 (3d Cir. 1993); Burns v. Reed, 500 U.S. 478, 490 (1992).

1
  Although MTS has been served (D.E. 7), its counsel has not made an appearance in this matter.
2
  Plaintiffs’ federal claims, contained in Count Eight, allege malicious prosecution in violation of 42 U.S.C. §§ 1983,
1985, 1986, and 1988, which this Court construes to be brought only against ECPO and Laurino.
3
  Upon removal, ECPO was not listed as a named defendant in the removed action, although that entity is clearly a
defendant in the state court suit. Because this appears to be a clerical mistake, and because ECPO has filed a motion
to dismiss in this matter, this Court will treat ECPO as a named defendant.
4
  Defendant Cabrera joins in East Orange’s motion. (D.E. 16.)
5
  The Eleventh Amendment states: “The Judicial power of the United States shall not be construed to extend to any
suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another state, or
Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The United States Supreme Court has
interpreted that language to extend to suits brought in federal court by a citizen against his/her own state, regardless
of the relief sought. See Hans v. Louisiana, 134 U.S. 1, 13-14 (1890); Edelman v. Jordan, 415 U.S. 651, 662-63
(1974); Thorpe v. New Jersey, 246 Fed. Appx. 86, 87 (3d Cir. 2007); Trapp v. New Jersey, Civ. No. 17-10709, 2018
WL 4489680, at *3 (D.N.J. Sept. 19, 2018). “Although the language of the Eleventh Amendment refers only to
‘states,’ arms of the state – including agencies, departments, and officials – are entitled to the protection of the
Eleventh Amendment immunity from suit when the state is the real party in interest.” Trapp, 2018 WL 4489680 at
*3; see also Bowers v. Nat’l Collegiate Athletic Ass’n, 475 F.3d 524, 545 (3d Cir. 2007); Pa. Fed’n of Sportsmen’s
Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d Cir. 2002).


                                                           3
Therefore, Plaintiffs’ federal claims against ECPO and Laurino must be dismissed. 6 As a result,
Plaintiffs’ remaining claims sound in state law.
        Although 28 U.S.C. § 1367 permits federal courts to exercise jurisdiction over state law
claims, “if the federal claims are dismissed before trial, even though not insubstantial in a
jurisdictional sense, the state claims should be dismissed as well.” United Mine Workers of Am.
v. Gibbs, 383 U.S. 715, 726 (1966); see also Stehney v. Perry, 907 F. Supp. 806, 825 (D.N.J.
1995) (“[A] federal district court may decline to exercise its supplemental jurisdiction over state
law claims if all federal claims are dismissed.”); Washington v. Specialty Risk Servs., Civ. No.
12-1393, 2012 WL 3528051, at *2 (D.N.J. Aug. 15, 2012) (noting that “where the claim over
which the district court has original jurisdiction is dismissed before trial, the district court must
decline to decide the pendent state claims”) (alterations in original) (citing Hedges v. Musco, 204
F.3d 109, 123 (3d Cir. 2000)) (internal citations omitted). This Court declines to exercise
supplemental jurisdiction over Plaintiffs’ state law claims and will dismiss Counts One through
Seven, Nine and Ten. 7 Because this Court no longer has jurisdiction to hear Plaintiffs’ claims,
Plaintiffs’ Motion to Amend is dismissed as moot. Further, this Court will direct the Clerk of the
Court to remand this matter to the Superior Court of New Jersey, Law Division, Essex County. 8
CONCLUSION

       Defendants ECPO and Laurino’s Motion to Dismiss is GRANTED. Defendant Essex
County’s Motion to Dismiss is DISMISSED AS MOOT. Defendant East Orange’s Motion to
Dismiss is DISMISSED AS MOOT. Plaintiffs’ Motion to Amend is DISMISSED AS MOOT.
The Clerk of the Court is directed to remand this matter to the Superior Court of New Jersey,
Law Division, Essex County. An appropriate order follows.
                                                               ___/s/ Susan D. Wigenton_____
                                                               SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




6
  Perhaps in recognition of this, in their Motion to Amend the Complaint, Plaintiffs seek to “withdraw the Federal
causes of actions [sic]” and do not challenge ECPO and Laurino’s § 1983 immunity. (D.E. 11 at 3; 17-2 at 2, 3.)
7
  Those claims include: reckless infliction of severe emotional distress (Count One); negligent, reckless, wanton
disregard for Plaintiffs’ rights (Count Two); unlawful stop, search and arrest in violation of New Jersey Constitution
(Count Three); false arrest (Count Four); New Jersey Constitutional violation (Count Five); infliction of severe
emotional distress (Count Six); violation of N.J.S.A. 10:5-4, 10:5-12-f (Count Seven); violations of New Jersey
Civil Rights Act, N.J.S.A. 10:6-2(C) (Count Nine); and state created danger (Count Ten). (D.E. 1-1.)
8
  This Court finds no basis upon which to grant Plaintiffs’ request to remand this matter to Mercer County. (D.E. 11
at 3; 17 at 1-2; 17-2 at 2-3.) Further, such a request is not properly before this Court.


                                                          4
